Case 9:19-cv-80889-RKA Document 1 Entered on FLSD Docket 07/08/2019 Page 1 of 13



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION

  DIANNE HAAG,

         Plaintiff,

  v.                                                         CASE NO.:

  AT&T SERVICES, INC.,

        Defendant.
  ____________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, DIANNE HAAG, by and through undersigned counsel, brings this action

  against Defendant, AT&T SERVICES, INC., and in support of her claims states as follows:

                                 JURISDICTION AND VENUE

         1.      This is an action for violations of the Family and Medical Leave Act of 1993, as

  amended, 29 U.S.C. § 2601 et seq. (“FMLA”), the Age Discrimination in Employment Act, as

  amended (“ADEA”), 29 U.S.C § 621 et seq., and the Americans with Disabilities Act of 1990, as

  amended (“ADA”), 42 U.S.C. § 12101 et seq.

         2.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29 U.S.C. §

  2601 et seq.

         3.      Venue is proper in the Southern District of Florida, West Palm Beach Division,

  because all of the events giving rise to these claims occurred in Palm Beach County, Florida with

  venue located in this Court.
Case 9:19-cv-80889-RKA Document 1 Entered on FLSD Docket 07/08/2019 Page 2 of 13



                                              PARTIES

         4.      Plaintiff is a resident of Palm Beach County, Florida, and during all times

  material and relevant hereto, Plaintiff worked for Defendant at its office location in Palm Beach

  County, Florida.

         5.      Defendant is a foreign for-profit corporation qualified to conduct business in the

  State of Florida and operates its business in Palm Beach County, Florida.

                                    GENERAL ALLEGATIONS

         6.      This is an action to recover damages suffered by Plaintiff when Defendant

  interfered with Plaintiff’s rights under the FMLA, including without limitation, Defendant failing

  to advise Plaintiff of her rights under the FMLA and otherwise refusing Plaintiff’s requests to

  continue a medical leave of absence relating to her serious health conditions.

         7.      This is an action to recover damages suffered by Plaintiff when (a) Defendant

  discriminated against Plaintiff based on her disabilities, (b) Defendant retaliated against Plaintiff

  for requesting reasonable accommodations in violation of the ADA and (c) Defendant retaliated

  against Plaintiff for objecting to Defendant’s violation of the ADA, in violation of the ADA.

         8.      This is an action to recover damages suffered by Plaintiff when Defendant

  retaliated against Plaintiff for objecting to Defendant’s violation of the ADEA, in violation of the

  ADEA.

         9.      Defendant was Plaintiff’s “employer” within the meaning of the FMLA, 29

  U.S.C. § 2611(4).

         10.     At all material times hereto, Plaintiff was Defendant’s “eligible employee” within

  the meaning of the FMLA, 29 U.S.C. § 2611(2).




                                               2
Case 9:19-cv-80889-RKA Document 1 Entered on FLSD Docket 07/08/2019 Page 3 of 13



         11.     At all times material hereto, Defendant employed twenty (20) or more employees;

  thus, Defendant is an “employer” within the meaning of the ADEA and ADA.

         12.     At all times material hereto, Plaintiff was an “employee” of Defendant within the

  meaning of the ADEA and ADA.

         13.     Defendant acted through its officers, directors, employees, agents, servants and/or

  representatives at all times during the Plaintiff’s employment with the Defendant.

         14.     Plaintiff has satisfied all conditions precedent, or they have been waived.

         15.     Plaintiff has retained the undersigned attorneys and agreed to pay them a fee.

         16.     Plaintiff requests a jury trial for all issues so triable.

                                                  FACTS

         17.     After previously working for Defendant, Plaintiff began working again for

  Defendant in or around November 2007 with her last position being compliance analyst.

         18.     During Plaintiff’s tenure with Defendant, Plaintiff satisfactorily performed the

  essential duties of her position.

         19.     In or around August 2017, Plaintiff began suffering from serious health conditions

  related to depression and anxiety within the meaning of the FMLA.

         20.     In or around August 2017, Plaintiff was suffering from her disabilities affecting

  her emotional wellbeing, including anxiety, stress, depression, and chest pains.

         21.     In or around September 2017, Plaintiff promptly put Defendant on notice of

  Plaintiff’s serious health conditions and disabilities.

         22.     Following Plaintiff putting Defendant on notice of Plaintiff’s disabilities,

  Defendant unlawfully: (i) discriminated against Plaintiff, (ii) subjected Plaintiff to different terms

  and conditions of her employment, and subjected Plaintiff to a severe and pervasive hostile and



                                                 3
Case 9:19-cv-80889-RKA Document 1 Entered on FLSD Docket 07/08/2019 Page 4 of 13



  harassing work environment, including without limitation, (a) Defendant denying Plaintiff the

  ability to take time off from work to attend a funeral and (b) Defendant denying Plaintiff the

  ability to take time off from work to be with her son during his eye surgery.

         23.     Based on Defendant’s unlawful conduct described above and the negative effects

  on Plaintiff’s disabilities, in February 2018, Plaintiff requested that Defendant grant her the

  reasonable accommodation to go on short term disability.

         24.     At the same time that Plaintiff requested reasonable accommodations to go on

  short term disability, due to Plaintiff’s serious health conditions, Plaintiff was required to go on

  medical leave for her related serious health conditions.

         25.     Defendant was on notice of Plaintiff’s requirement to take medical leave relating

  to her serious health conditions.

         26.     Although Plaintiff was entitled to take up to 12 weeks of FMLA medical leave

  and Plaintiff requested to be on medical leave at least through April 2, 2018, Defendant only

  permitted Plaintiff to take medical leave from February 19, 2018 through March 15, 2018.

         27.     Specifically, even though Plaintiff was entitled at that time to FMLA medical

  leave up to a period of 12 weeks, Defendant hindered Plaintiff’s ability to take her full 12 weeks

  of FMLA medical leave by informing Plaintiff that if Plaintiff did not return to work by April 2,

  2018 Plaintiff would be terminated.

         28.     As such, based on Defendant’s threat of termination, Plaintiff was forced to forgo

  taking up to 12 weeks of FMLA medical leave for her serious health conditions and return to

  work on April 2, 2018.




                                               4
Case 9:19-cv-80889-RKA Document 1 Entered on FLSD Docket 07/08/2019 Page 5 of 13



         29.     Under the FMLA, Plaintiff was entitled to take up to take FMLA medical leave

  for treatment of her serious health conditions without being terminated by Defendant so long as

  the Plaintiff did not exceed the statutory maximum leave time.

         30.     When Plaintiff returned early to work from medical leave as required by

  Defendant to avoid being terminated, Plaintiff was subject to an unlawful retaliatory and hostile

  work environment for going on medical leave, including without limitation, placing Plaintiff on a

  performance improvement plan in May 2018 and refused to allow Plaintiff to apply for other

  positions with Defendant, which continued through and culminated with Defendant’s unlawful

  termination of Plaintiff’s employment on or about August 24, 2018.

         31.     At the same time when Plaintiff returned to work after exercising her right to

  request reasonable accommodations to take short term disability, Plaintiff was also subjected to

  an unlawful retaliatory and hostile work environment for exercising her rights to request

  reasonable accommodations to take short term disability, including without limitation, placing

  Plaintiff on a performance improvement plan in May 2018 and refused to allow Plaintiff to apply

  for other positions with Defendant, which continued through and culminated with Defendant’s

  unlawful termination of Plaintiff’s employment on or about August 24, 2018.

         32.     After being placed on the unlawful retaliatory performance improvement plan and

  being denied the ability to apply for other positions with Defendant, Plaintiff objected and

  complained to Defendant that Plaintiff was being discriminated against based on her disabilities,

  requests for reasonable accommodations, her age.

         33.     Following Plaintiff’s complaints and objections to Defendant’s unlawful conduct,

  Defendant continued to further unlawfully retaliate against Plaintiff, including without limitation,

  (i) Defendant increasing the monitoring and harassment of Plaintiff relating to the performance



                                               5
Case 9:19-cv-80889-RKA Document 1 Entered on FLSD Docket 07/08/2019 Page 6 of 13



  improvement plan and (ii) Defendant ostracizing Plaintiff from the other employees by not

  inviting Plaintiff to luncheons with the other employees.

         34.     Again, Plaintiff objected and complained to Defendant regarding Defendant’s

  unlawful conduct and the ongoing retaliation against her.

         35.     However, instead of Defendant taking any corrective or remedial action,

  Defendant continued its unlawful retaliatory conduct against Plaintiff, including on or about

  August 24, 2018, Defendant unlawfully terminated Plaintiff by stating to Plaintiff that Plaintiff if

  Plaintiff did not resign from her position that Defendant would terminate Plaintiff’s employment

  forcing Plaintiff on or about August 27, 2018 to submit a resignation letter.

         36.     On or about March 4, 2019, Defendant filed a Charge of Discrimination No. 511-

  2019-01974 with the Equal Employment Opportunity Commission (“EEOC”).

         37.     On or about June 18, 2019, the EEOC issued Plaintiff her Notice of Right to Sue

  and less than ninety (90) days have elapsed since such time.

                                  COUNT I – FMLA VIOLATION
                                         (Interference)

         38.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 37 of this

  Complaint, as fully set forth herein.

         39.     Plaintiff required medical leave off from work to care for herself which under the

  FMLA provided her with up to 12 weeks of protected medical leave.

         40.     Defendant was aware of Plaintiff’s serious health conditions and need for FMLA

  medical leave; however, Defendant unlawfully failed to provide Plaintiff notice of her rights

  under the FMLA.

         41.     Defendant’s actions were willful and done with malice.




                                               6
Case 9:19-cv-80889-RKA Document 1 Entered on FLSD Docket 07/08/2019 Page 7 of 13



          42.     Plaintiff was injured by Defendant’s violations of the FMLA, for which Plaintiff

  is entitled to legal and injunctive relief.

          WHEREFORE, Plaintiff demands:

                  (a)     That this Court enter a judgment, stating that Defendant interfered with

                          Plaintiff’s rights in violation of the FMLA;

                  (b)     An injunction restraining continued violation of the FMLA by Defendant;

                  (c)     Compensation for lost wages, benefits, and other remuneration;

                  (d)     Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                          position with back pay plus interest, pension rights and all benefits or, in

                          the alternative, the entry of a judgment under 29 U.S.C. §

                          2617(a)(1)(A)(i)(II), against Defendant and in favor of Plaintiff, for the

                          monetary losses that Plaintiff suffered as a direct result of Defendant’s

                          violations of the FMLA;

                  (e)     Front pay;

                  (f)     Liquidated Damages;

                  (g)     Prejudgment interest on all monetary recovery obtained;

                  (h)     All costs and attorney’s fees incurred in prosecuting these claims; and

                  (i)     For such further relief as this Court deems just and equitable.

                                   COUNT II – FMLA VIOLATION
                                           (Retaliation)

          43.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 37 of this

  Complaint, as fully set forth herein.

          44.     Plaintiff required medical leave off from work to care for herself, requiring up to

  12 weeks of medical leave protected under the FMLA.

                                                7
Case 9:19-cv-80889-RKA Document 1 Entered on FLSD Docket 07/08/2019 Page 8 of 13



          45.     Defendant was aware of Plaintiff’s serious health conditions and need for FMLA

  medical leave; however, Defendant unlawfully failed to provide Plaintiff notice of her rights

  under the FMLA.

          46.     Notwithstanding Defendant being aware that Plaintiff was eligible for FMLA

  medical leave, Defendant unlawfully retaliated against Plaintiff for taking medical leave,

  including without limitation, Defendant’s unlawful termination of Plaintiff’s employment on or

  about August 24, 2018.

          47.     Defendant’s actions were willful and done with malice.

          48.     Plaintiff was injured by Defendant’s violations of the FMLA, for which Plaintiff

  is entitled to legal and injunctive relief.

          WHEREFORE, Plaintiff demands:

                  (j)     That this Court enter a judgment, stating that Defendant interfered with

                          Plaintiff’s rights in violation of the FMLA;

                  (k)     An injunction restraining continued violation of the FMLA by Defendant;

                  (l)     Compensation for lost wages, benefits, and other remuneration;

                  (m)     Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                          position with back pay plus interest, pension rights and all benefits or, in

                          the alternative, the entry of a judgment under 29 U.S.C. §

                          2617(a)(1)(A)(i)(II), against Defendant and in favor of Plaintiff, for the

                          monetary losses that Plaintiff suffered as a direct result of Defendant’s

                          violations of the FMLA;

                  (n)     Front pay;

                  (o)     Liquidated Damages;



                                                8
Case 9:19-cv-80889-RKA Document 1 Entered on FLSD Docket 07/08/2019 Page 9 of 13



                  (p)     Prejudgment interest on all monetary recovery obtained;

                  (q)     All costs and attorney’s fees incurred in prosecuting these claims; and

                  (r)     For such further relief as this Court deems just and equitable.

                                       COUNT III – ADEA VIOLATION
                                               (Retaliation)

          49.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 33 of this

  Complaint, as though fully set forth herein.

          50.     As an individual who is over forty (40) years of age, Plaintiff is a member of a

  protected class under the ADEA.

          51.     Plaintiff was unlawfully retaliated against by Defendant based on Plaintiff

  exercising her rights by complaining and objecting to Defendant’s unlawful age discrimination

  against her, including without limitation, Defendant’s unlawful termination of Plaintiff’s

  employment on or about August 24, 2018.

          52.     Defendant’s actions were willful and done with malice.

          53.     Plaintiff was injured due to Defendant’s violations of the ADEA, for which

  Plaintiff is entitled to legal and injunctive relief.

                  WHEREFORE, Plaintiff demands:

                  a)      A jury trial on all issues so triable;

                  b)      That process issue and that this Court take jurisdiction over the case;

                  c)      An injunction restraining continued violation of the ADEA;

                  d)      Compensation for lost wages, benefits, and other remuneration;

                  e)      Reinstatement of Plaintiff to a position comparable to her prior position

                          with back pay plus interest, or in the alternative, front pay;

                  f)      Liquidated damages in an amount equal to Plaintiff’s total damages;

                                                  9
Case 9:19-cv-80889-RKA Document 1 Entered on FLSD Docket 07/08/2019 Page 10 of 13



                  g)      Prejudgment interest on all monetary recovery obtained.

                  h)      All costs and attorney’s fees incurred in prosecuting these claims; and

                  i)      For such further relief as this Court deems just and equitable.

                                        COUNT IV – ADA VIOLATION
                                          (Disability Discrimination)

          54.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 37 of this

  Complaint, as though fully set forth herein.

          55.     Plaintiff is a member of a protected class under the ADA.

          56.     Plaintiff was subjected to disparate treatment by Defendant on the basis of her

  disability, and/or perceived disability, including without limitation, unlawfully subjecting

  Plaintiff to different terms and conditions of her employment and creating a severe and pervasive

  hostile and harassing work environment.

          57.     Defendant’s actions were willful and done with malice.

          58.     Plaintiff was injured due to Defendant’s violations of the ADA, for which

  Plaintiff is entitled to legal and injunctive relief.

                  WHEREFORE, Plaintiff demands:

                  j)      A jury trial on all issues so triable;

                  k)      That process issue and that this Court take jurisdiction over the case;

                  l)      That this Court enter an injunction restraining continued violation of the

                          ADA;

                  m)      Compensation for lost wages, including back pay with interest, benefits,

                          and other remuneration for violation of the Plaintiff’s civil rights;

                  n)      Reinstatement of Plaintiff to a position comparable to her prior position, or

                          in the alternative, front pay;

                                                  10
Case 9:19-cv-80889-RKA Document 1 Entered on FLSD Docket 07/08/2019 Page 11 of 13



                  o)      Reinstatement of Plaintiff’s full fringe benefits and seniority rights;

                  p)      Any other compensatory damages, including emotional distress, allowable

                          at law;

                  q)      Punitive damages;

                  r)      Prejudgment interest on all monetary recovery obtained.

                  s)      All costs and attorney’s fees incurred in prosecuting these claims; and

                  t)      For such further relief as this Court deems just and equitable.

                                        COUNT V – ADA VIOLATION
                                              (Retaliation)

          59.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 37 of this

  Complaint, as though fully set forth herein.

          60.     As a qualified individual with disabilities whom Defendant knew or perceived to

  be disabled, Plaintiff is a member of a protected class under the ADA.

          61.     Plaintiff engaged in protected activity under the ADA by requesting reasonable

  accommodations for her disabilities.

          62.     Plaintiff engaged in protected activity under the ADA by objecting to Defendant’s

  violation of the ADA.

          63.     Defendant retaliated against Plaintiff for engaging in protected activity under the

  ADA by terminating her employment.

          64.     Defendant’s actions were willful and done with malice.

          65.     The adverse employment action that Defendant took against Plaintiff was

  material.

          66.     Plaintiff was injured due to Defendant’s violations of the ADA, for which she is

  entitled to legal and injunctive relief.

                                                 11
Case 9:19-cv-80889-RKA Document 1 Entered on FLSD Docket 07/08/2019 Page 12 of 13



                WHEREFORE, Plaintiff demands:

                a)      A jury trial on all issues so triable;

                b)      That process issue and that this Court take jurisdiction over the case;

                c)      That this Court enter a declaratory judgment against Defendant, stating

                        that Defendant interfered with Plaintiff’s rights under the ADA;

                d)      That this Court enter an injunction restraining continued violation of the

                        ADA;

                e)      Compensation for lost wages, including back pay with interest, benefits,

                        and other remuneration for violation of the Plaintiff’s civil rights;

                f)      Reinstatement of Plaintiff to a position comparable to her prior position, or

                        in the alternative, front pay;

                g)      Reinstatement of Plaintiff’s full fringe benefits and seniority rights;

                h)      Any other compensatory damages, including emotional distress, allowable

                        at law;

                i)      Punitive damages;

                j)      Prejudgment interest on all monetary recovery obtained.

                k)      All costs and attorney’s fees incurred in prosecuting these claims; and

                l)      For such further relief as this Court deems just and equitable.

                                      JURY TRIAL DEMAND

        Plaintiff demands trial by jury as to all issues so triable.




                                               12
Case 9:19-cv-80889-RKA Document 1 Entered on FLSD Docket 07/08/2019 Page 13 of 13



        Dated this 8th day of July, 2019.

                                             Respectfully submitted,



                                             _______________________
                                             LUIS A. CABASSA
                                             Florida Bar Number: 0053643
                                             WENZEL FENTON CABASSA, P.A.
                                             1110 N. Florida Avenue, Suite 300
                                             Tampa, Florida 33602
                                             Main Number: 813-224-0431
                                             Direct Dial: (813) 379-2565
                                             Facsimile: 813-229-8712
                                             Email: lcabassa@wfclaw.com
                                             Email: gnichols@wfclaw.com
                                             Attorneys for Plaintiff
                                             and

                                             SCOTT M. WEAVER
                                             Florida Bar Number: 573221
                                             THE WEAVER LAW FIRM, P.A.
                                             801 West Bay Dr., Suite 426
                                             Largo, FL 33770
                                             Telephone: 727-316-5330
                                             Facsimile: 727-499-7322
                                             Email: scott@theweaverlawfirm.com
                                             Attorney for Plaintiff




                                            13
